Citation Nr: 1624072	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In March 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  In May 2015, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and he was offered the opportunity to testify at another hearing.  In May 2015, the Veteran responded that he did not wish to appear at another hearing.  Accordingly, the Board will proceed with adjudication of the claim.

In December 2013, the Board denied the Veteran's claim for chloracne.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2015, the Court granted a Joint Motion for Partial Remand (JMPR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.  In the JMPR, the parties agreed that the issue should be remanded so that the Board could consider all relevant evidence of record related to whether the Veteran sustained actual exposure to herbicides during his active duty military service in Korea.  

This claim was returned to the Board in July 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  

In a November 2015 decision, the Board found that the Veteran had been exposed to herbicides while serving in Korea and remanded the claim for a VA examination.  As an adequate medical opinion was provided in December 2015 and an adequate VA examination was provided in March 2016, the Board finds compliance with its November 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In May 2016, the Veteran, through his representative, submitted additional VA treatment records and a statement.  He also submitted private medical records from T.W., M.D. that are not pertinent to the claim on appeal.  A waiver was received in May 2016 that waived the Veteran's right to have the case remanded back to the AOJ to consider in the first instance any additionally evidence he submitted.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

Chloracne was not shown in service or within one year after the Veteran's last exposure to an herbicidal agent during service, and the competent and probative evidence fails to link the Veteran's current acne to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for chloracne, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a July 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

The Veteran was afforded a VA medical opinion in December 2015 and a VA examination in March 2016 pertaining to his claim for chloracne.  The Board acknowledges that the Veteran alleges in a May 2016 statement that the examiner had a conflict of interest in this case.  However, the Board finds the examination reports collectively to be adequate.  The reports do not contain any indication of bias on the part of the examiner and the Board is unable to conceive any possible conflict of interest the examiner could have had in this case.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of his military service.

The Veteran was afforded a videoconference hearing in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At that hearing, the VLJ explained the issue and the Veteran's representative presented evidence with reference to the necessary elements to establish entitlement to service connection, including as due to exposure to herbicide; actual knowledge of the elements of the issue on appeal was demonstrated (and has been repeatedly demonstrated since that time).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  Service Connection

The Veteran seeks entitlement to service connection for chloracne, to include as due to herbicide exposure.  He alleges that he started having skin issues, large cysts, shortly after being discharged from service that persist today, and did not have skin issues before going to Korea.  See August 2010 Statement in Support of Claim (VA Form 21-4138) and May 2011 and October 2015 statements from the Veteran.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for chloracne, or other acneform diseases consistent with chloracne, may be established based on presumptive exposure to certain herbicidal agents during specific service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  To be service connected, chloracne, or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicidal agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records are negative for any complaints, diagnoses, or treatment of chloracne.  October 1967 records show the Veteran reported a one-week history of progressive pain in and swelling of his left arm extending from the wrist to the left axilla.  The assessment was cellulitis, rule out phlebitis.  The swelling resolved and the arm was symptomatic after five days of treatment.  A November 1968 service examination prior to discharge showed no evidence of a skin disorder.  In his contemporaneous medical history, the Veteran did not report any symptoms associated with chloracne.  He expressly denied skin diseases, tumors, growths, cysts, and boils.  The physician noted an unremarkable history.
A May 1970 VA treatment record shows that the Veteran complained of a painful lump in the left posterior neck at the hairline that had been present for three weeks.  He was diagnosed with a furuncle.  A furuncle is defined as "a painful nodule formed in the skin by circumscribed inflammation of the dermis and subcutaneous tissue after staphylococci enter through the hair follicles; its formation may be favored by digestive disorders, local irritation, or more general systemic disorders including immunodeficiency.  Called also boil."  See Dorland's Illustrated Medical Dictionary 751 (32nd ed. 2012) (original italics).  Other May 1970 VA records show the Veteran had two sebaceous cysts or furuncles of the neck.  The left one was one by two centimeters, but the right one was much smaller.  The left furuncle was incised and drained.

An August 1970 VA examination revealed that the Veteran had a furuncle on the right anterior surface of the neck, which had been present for a couple of days.  No other skin disorder was noted.

January and February 1978 VA treatment records show that the Veteran reported he had a cyst on his upper back for one year and one on the right upper chest for one month.  The cyst on the back was removed and confirmed by pathology to be a sebaceous cyst.  In November 1978, the Veteran was treated for a pustule of the right medial thigh and residuary infection of comedones and/or pustule over the back.  There were also multiple open comedones on the back.  

October 1983 and July 1984 VA treatment records show that the Veteran was treated for multiple venereal warts on the penis and a skin abscess under the left mandible.  In March 1985, he was treated for multiple epidermal inclusion cysts and abscesses on the upper back and right groin.   

A May 1991 VA treatment record shows that the Veteran reported a left submandibular nodule/cyst that had been present for two years.  He also noticed a cyst on his chest.  On examination, a micropapular lesion was noted on the buttocks.  Multifocal, soft, mobile nodulates (all less than five millimeters) were noted on the back.  The left submandibular nodule was excised.

A March 1998 private treatment record from D.F., M.D., which was submitted in September 2012, shows the Veteran had one cyst on the inside of each thigh, each of approximately two and a half centimeters, removed, and a penile condylomata.  An April 1998 record shows that he had a .1 centimeter cyst on his upper eyelid and a one centimeter cyst on his right chest wall excised.  A pathology report identified the cysts as epidermal inclusion cysts.  The penile condyloma was treated in May 1998.  

An April 2010 private treatment record from J.S., P.A., shows that the Veteran presented for evaluation of cysts and blackheads localized to his back that had been chronic for years.  He reported that he believed they were caused by exposure to Agent Orange while serving in the military many years ago.  On examination, there were cystic mobile nodules involving the upper and mid back, and comedones involving the upper and mid back with a few on the nose.  The diagnoses were acne vulgaris-grade I/comedonal on the back and face and sebaceous cyst.  

At an April 2010 VA Agent Orange registry examination, the Veteran reported that he had had multiple cysts removed from his neck, back, chest, and groin areas by VA in the early 1970s.  On examination, there is no note of any skin disorder, other than a scar on the neck due to removal of a cyst.  

At his March 2012 Board hearing, the Veteran testified that he first noticed lumps on his neck and back in the early 1970s.  He went to "Washington" and was told that he possibly had chloracne and that he had had it for years and he still had it.  Transcript at 6-7.  The Board notes that the Veteran's current primary care team is "Washington," so he may have been referring to VA treatment.

In a September 2012 statement, the Veteran wrote that he has had skin issues since June 1968 when he had cellulitis in service.  In April 1968 Agent Orange was sprayed around the mess hall and two months after spraying his skin issues developed, which still exist.  He noted skin issues that were treated in 1968, 1978, 1983, 1984, 1985, 1996, 1997, and 1998.  He has five siblings who do not have skin problems.  

October 2015 VA treatment records show the Veteran reported an itchy rash on his forearms that spread to his forehead and face.  He described the rash as pustules that were scattered two to three inches apart that looked like mosquito bites.  He was on a trip and stayed in a hotel.  The rash or bites began the day he returned.  The assessment was a bacterial rash infection (such as Methicillin Resistant Staphylococcus Aureus (MRSA)) versus insect bites (such as bed bugs).  

In November 2015, the Veteran reported a rash located three centimeters below the umbilicus.  It was opined that the rash was most likely secondary to his abdominal aortic aneurysm.  The rash resolved, but recurred in December 2015.  There was a small scab area, but the Veteran reported that the rash had improved.  He stated that he has had skin problems since being in service and wanted to report the recurrence of the rash because he is trying for a claim from Agent Orange.

In a December 2015 VA medical opinion, the examiner found that chloracne was less likely than not incurred in or caused by the Veteran's service.  The examiner's rationale was that there is no evidence that the Veteran has or ever had chloracne.  The examiner explained that the Veteran received treatment for a cellulitis in service that resolved without residual.  There was no skin condition found and no evidence of chloracne on his November 1968 separation examination.  In 1970, he was evaluated for a furuncle that was no longer present.  In 1991, the Veteran had removal of a sebaceous cyst.  In 2010, he was diagnosed with grade 1 acne vulgaris.  Most recently, in October 2015, he was treated by a dermatologist for a rash that was felt to be either MRSA or insect bites such as bedbugs.  The examiner noted that there is no documentation by a clinician that the Veteran "was ever told his skin condition was possibly chloracne and even if he did, that would be respectfully that clinician's opinion and mere conjecture on that clinician's part and not based on supported documented fact."  

A March 2016 VA treatment record shows the Veteran reported that he found a cyst on his left lower back about two years ago.  It was small until two months ago when he had an acute eruption of multiple small bumps on his back and his hands.  The Veteran reported that "his [primary care physician] told him that the eruption might be due to the Agent Orange exposure he had in 1960s."  The Veteran was diagnosed with a large sebaceous cyst. 

The Veteran was afforded a VA examination in March 2016.  He reported that he has had blackheads on his back and gets pimples on his face.  He also has had sebaceous cysts and currently had a draining sebaceous cyst on the left lower back.  Last fall he developed a rash on his hands that was treated with an antibiotic cream and Doxycycline.  It had resolved.  On examination, the Veteran was found to have superficial acne that affected less than 40 percent of his face and neck, but also affected body areas other than the face and neck.  The diagnoses were dermatitis or eczema diagnosed in 2015; cellulitis that resolved in 1968; furuncle that resolved in 1979; and sebaceous cysts in 1991 and 2016.  The examiner noted that the examination did not change the opinion he provided in December 2015.

Analysis

Initially, the Board notes that, while the Veteran's in-service exposure to herbicides has been substantiated by the record, he does not meet the criteria for presumptive service connection for chloracne.  There is no medical evidence or credible lay evidence that chloracne manifested to a degree of 10 percent or more within a year of his last exposure to herbicides during service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  As noted above, service treatment records are completely silent as to any complaints, treatment, or diagnosis for chloracne.  They show only an acute episode of cellulitis that resolved without residual.  The last documented service the Veteran had in Korea was in December 1968.  There also is no record evidence of diagnosis of chloracne within one year of December 1968.  Nonetheless, the Veteran may still be entitled to service connection for chloracne on a direct basis.

However, the Board finds that the most probative and competent medical evidence shows that the Veteran has never been diagnosed with chloracne.  The Veteran asserts that he had skin problems shortly after his discharge from service.  The medical records show that in 1970 the Veteran was diagnosed with sebaceous cysts on the neck and had subsequent treatment for cysts.  The evidence does not show that the claimed chloracne disorder is in any way related to the diagnosed cyst disorder and the Veteran has not claimed such; he filed a separate claim for service connection for tumors/lumps on the back and neck.  

The Board emphasizes that a claim for lumps/tumors is not before the Board in this appeal.  The Veteran was denied service connection for lumps on the neck and back by an October 1970 rating decision.  In a March 2010 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for tumors of the back and neck.  That decision was affirmed by a November 2015 Board decision.  The January 2015 JMPR shows that the Veteran abandoned his appeal to pursue the determination that new and material evidence had not been received to reopen his claim for tumors of the back and neck.  

The first evidence of any acneform disease is not until April 2010 when private records identified a diagnosis of grade I acne vulgaris.  These records do not show, however, chloracne or a relationship between the acne vulgaris and an event or disability from military service.  Moreover, the Veteran has not submitted any medical evidence showing that exposure to herbicidal agents causes acne vulgaris, superficial acne, or any other skin disorder of which he has been diagnosed.  

The Board finds the December 2015 medical opinion of the VA examiner to be highly probative to the question at hand.  While noting that the Veteran was diagnosed with cellulitis in service and a furuncle, sebaceous cysts, acne vulgaris, superficial acne, dermatitis or eczema, and possible MRSA or insect bites post service, the examiner opined that there is no evidence that the Veteran has or ever had chloracne and did not relate any of his post-service skin disorders to Agent Orange exposure or his service.  The December 2015 and March 2016 VA examination reports are based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board acknowledges that the Veteran alleges in a May 2016 statement that the VA examination was inadequate because the examiner did have available for review VA treatment records from 1970 showing that he had two lumps on his neck.  The records reviewed by the examiner showed that the Veteran had only one lump.  As noted above, there is no competent medical evidence that shows the Veteran's lumps in 1970 are related to chloracne or his military service.  Thus, the fact that the Veteran had two lumps versus one is not relevant to the claim at hand.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosis of a skin disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of visible lumps or acne, any actual diagnosis of a skin disorder requires medical expertise in evaluating skin disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that his skin disorders are due to his period of service, including exposure to herbicidal agents, as a lay person, he is not shown to possess any specialized training in the medical field.  Therefore, the Veteran's opinion as to the etiology of any currently diagnosed skin disorder is not competent evidence.  Id.

The Board acknowledges that the Veteran testified at his Board hearing that he was told by a medical professional that his skin condition was possibly chloracne and that he had it for years.  Treatment records similarly document that the Veteran reported he was told by a physician that he had chloracne that may be related to his exposure to Agent Orange during service.  However, as the December 2015 VA examiner noted, there is no evidence of record that a provider ever told the Veteran that he had chloracne or that the Veteran was ever in fact diagnosed with chloracne.  Thus, the preponderance of the evidence is against a finding that chloracne is causally related to the Veteran's service.  

In sum, the Board acknowledges the Veteran's sincere beliefs that his skin disorders are related to his military service.  However, the fact remains that there is no indication that chloracne or any skin disorder, other than the acute cellulitis that resolved, was present in service.  Without some in-service disease or event, service connection is not warranted.  While the Veteran's contentions have been carefully considered, these contentions are outweighed by the absence of any medical evidence to support the claim.  Thus, the Board finds that chloracne was not shown in service or within one year after the Veteran's last exposure to an herbicidal agent during service, and the competent and probative evidence fails to link the Veteran's currently diagnosed acne to his service.  Accordingly, service connection for chloracne is not warranted on any basis.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for chloracne, to include as due to herbicide exposure, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


